PRESS RELEASE November 9, 2009 Century Casinos Reports Q3 2009 Earnings Colorado Springs, Colorado, November 9, 2009 – Century Casinos, Inc. (NASDAQ Capital Market® and Vienna Stock Exchange: CNTY) announced today the financial results for the three and nine months ended September 30, 2009. Third Quarter For the third quarter of 2009, net operating revenue from continuing operations was $13,724,000 and consolidated Adjusted EBITDA* was $2,554,000. This represents a 2% decrease in net operating revenue from continuing operations over the same quarter of last year ($13,966,000 in the third quarter of 2008) and a less than 1% decrease in consolidated Adjusted EBITDA* ($2,568,000 in the third quarter of 2008). Net operating revenue in Edmonton, Canada, as reported in U.S. dollars, was 10% lower than the same period in 2008, but only declined by 5% in the local currency (Canadian dollar). Management attributes the decline in net operating revenue in Edmonton to a slow economy and road construction in front of the casino during the summer of 2009 which adversely affected access to the casino.
